 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 19-mj-20104-LL-H-1
12
                              Plaintiff-Appellee,
13                                                      ORDER AFFIRMING
     v.                                                 MAGISTRATE JUDGE
14
     PORFIRIO ZARATE-LANCHE,                            CONVICTION AND JUDGMENT
15
                           Defendant-Appellant.
16
17
18         On January 15, 2019, Defendant Porfirio Zarate-Lanche filed a notice of appeal to
19   the district court. (Doc. No. 10.) The appeal is timely, and the Court has jurisdiction over
20   the appeal pursuant to 18 U.S.C. § 3402.
21                                          Background
22         On January 4, 2019, Defendant was arrested approximately half a mile north of the
23   United States/Mexico border and four miles west of the San Ysidro, California, Port of
24   Entry. (Doc. No. 1 at 2.) Defendant stated that he is a citizen of Mexico without
25   immigration documents that would allow him to enter or remain in the United States
26   legally. (Id.)
27         On January 7, 2019, the Government filed a criminal complaint charging Defendant
28   with being “an alien, [who] did knowingly elude examination and inspection by

                                                    1
                                                                                      92-cr-00396-H
 1   Immigration Officers, a misdemeanor; in violation of Title 8, United States Code, Section
 2   1325(a)(2).” (Doc. No. 1.)
 3         On January 7, 2019, at Defendant’s initial appearance hearing, Defendant’s counsel
 4   objected to the proceedings on the basis that they violated the United States Constitution.
 5   (Doc. No. 15-1, Ex. A at 1.) On January 10, 2019, Defendant appeared before the
 6   Magistrate Judge and entered a plea of guilty to the single count for violation of 8 U.S.C.
 7   § 1325(a)(2) in the complaint. (Doc. No. 6; Doc. No. 15-2, Ex. B.) The Magistrate Judge
 8   accepted Defendant’s guilty plea and subsequently sentenced Defendant to time served.
 9   (Doc. Nos. 6, 8.)
10         The Magistrate Judge entered a final judgment on January 11, 2019. (Doc. No. 8.)
11   On January 15, 2019, Defendant filed a timely notice of appeal. (Doc. No. 10.) See Fed.
12   R. Crim. P. 58(g)(2)(B) (setting forth a 14-day deadline for filing an appeal from a
13   magistrate judge’s judgment of conviction).
14                                           Discussion
15         “In all cases of conviction by a United States magistrate judge an appeal of right
16   shall lie from the judgment of the magistrate judge to a judge of the district court of the
17   district in which the offense was committed.” 18 U.S.C. § 3402. Federal Rule of Criminal
18   Procedure 58(g)(2)(B) provides: “[a] defendant may appeal a magistrate judge’s judgment
19   of conviction or sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P.
20   58(g)(2)(B).
21         On appeal, Defendant argues that his conviction should be vacated because his
22   criminal proceedings violated the Equal Protection Clause and the Due Process Clause of
23   the United States Constitution. (Doc. No. 15 at 1, 3.) Specifically, Defendant argues that
24   his criminal proceedings violated his equal protection and due process rights because
25   criminal defendants charged with violating 8 U.S.C. § 1325 are not prosecuted through the
26   Central Violations Bureau (“CVB”) court. (Id. at 3-9.) In response, the Government
27   argues that Defendant’s constitutional rights were not violated by the proceedings. (Doc.
28   No. 18 at 3-5.) Constitutional issues are reviewed de novo on appeal. United States v.

                                                   2
                                                                                      92-cr-00396-H
 1   Kuchinski, 469 F.3d 853, 857 (9th Cir. 2006); see United States v. Vongxay, 594 F.3d
 2   1111, 1114 (9th Cir. 2010).
 3         Defendant asserts that the Government’s failure to prosecute him in CVB court
 4   violates his equal protection rights because Defendant and others charged with violating 8
 5   U.S.C. § 1325(a)(2) are, by definition, set apart on the basis on their alienage and national
 6   origin. (Doc. No. 15 at 7-8.) The Ninth Circuit has explained: “However, there is a
 7   distinction between statutes which classify based on alienage and statutes which classify
 8   based on criminal actions. Given Congress’ plenary power over immigration, imposing
 9   different rules on immigrants versus citizens does not in itself create a suspect
10   classification.” United States v. Mendoza-Hinojosa, 216 F.3d 1085, at *2 (9th Cir. 2000)
11   (citing Fiallo v. Bell, 430 U.S. 787, 792 (1977)). Here, the statute at issue, 8 U.S.C. §
12   1325(a)(2), prohibits “[a]ny alien” from “elud[ing] examination or inspection by
13   immigration officers.” The statute creates a classification based upon specific criminal
14   action, “elud[ing] examination or inspection by immigration officers,” and not alienage.
15   See United States v. Mazariegos-Ramirez, No. 18MJ22276-WQH, 2019 WL 338923, at *2
16   (S.D. Cal. Jan. 28, 2019) (“[8 U.S.C. § 1325(a)(2)] creates a classification based upon
17   criminal action and not alienage.”).       Thus, the statute does not create a suspect
18   classification.
19         “Non-suspect classifications are ‘constitutionally valid if there is a plausible policy
20   reason for the classification, the legislative facts on which the classification is apparently
21   based rationally may have been considered to be true by the governmental decisionmaker,
22   and the relationship of the classification to its goal is not so attenuated as to render the
23   distinction arbitrary or irrational.’” Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053,
24   1060 (9th Cir. 2018). “‘Further, because the classification is presumed constitutional, the
25   burden is on the [party] attacking the legislative arrangement to negative every conceivable
26   basis which might support it.’” Id. at 1060-61. Here, Defendant has failed to negate every
27   conceivable basis to support prosecuting him for violation of § 1325(a)(2) in the district
28   court rather than the CVB court. First, the CVB is charged with processing violation

                                                   3
                                                                                       92-cr-00396-H
 1   notices (tickets) issued for petty offenses committed on federal property. (Doc. No. 18 at
 2   3.) Defendant does not assert that his offense occurred on federal property, and there is
 3   nothing in the record showing that the offense occurred on federal property. Second, in
 4   order to receive a CVB violation notice, a defendant must provide the issuing officer with
 5   a U.S. mailing address. (See Doc. No. 18 at 3.) There is nothing in the record showing
 6   that Defendant possesses a U.S. mailing address.         Third, prosecuting § 1325(a)(2)
 7   defendants in the district court conserves judicial resources. See United States v. Ramirez-
 8   Ortiz, No. 3:19-CR-00300-BTM, 2019 WL 950332, at *1 (S.D. Cal. Feb. 27, 2019)
 9   (“Misdemeanor § 1325 cases are handled together rather than on the CVB calendar because
10   it makes ‘organizational sense’ given the volume of § 1325 cases and divergent
11   jurisdictional underpinnings of CVB court.”); see also Bankers Life & Cas. Co. v.
12   Crenshaw, 486 U.S. 71, 82 (1988) (recognizing the conservation of judicial resources as a
13   legitimate government interest). As a result, Defendant’s equal protection claim fails.
14         Defendant also asserts that the Government’s failure to prosecute him in CVB court
15   violates his substantive and procedural due process rights. (Doc. No. 15 at 8-9.) The Court
16   rejects this argument.    “‘[S]ubstantive due process’ prevents the government from
17   engaging in conduct that ‘shocks the conscience’ or interferes with rights ‘implicit in the
18   concept of ordered liberty.’” United States v. Salerno, 481 U.S. 739, 746 (1987) (citations
19   omitted). Thus, in order to establish a violation of substantive due process, a claimant must
20   show that the “the behavior of the governmental officer is so egregious, so outrageous, that
21   it may fairly be said to shock the contemporary conscience.” Cty. of Sacramento v. Lewis,
22   523 U.S. 833, 847 (1998); see Rochin v. California, 342 U.S. 165, 172–73 (1952). “[This]
23   ‘shock the conscience’ standard erects a high hurdle for would-be claimants.” Aguilar v.
24   U.S. Immigration & Customs Enf’t Div. of Dep’t of Homeland Sec., 510 F.3d 1, 21 (1st
25   Cir. 2007); accord Ms. L. v. U.S Immigration & Customs Enf’t, 302 F. Supp. 3d 1149,
26   1166 (S.D. Cal. 2018). Prosecution for violation of 8 U.S.C. § 1325(a)(2) in the district
27   court rather than in the CVB court falls well short of “shocking the contemporary
28   conscience,” and, thus, Defendant’s substantive due process claim fails.

                                                   4
                                                                                      92-cr-00396-H
 1            Defendant’s procedural due process claim also fails. “A procedural due process
 2   claim has two elements.” Franceschi v. Yee, 887 F.3d 927, 935 (9th Cir. 2018). The
 3   claimant must demonstrate: “‘(1) a deprivation of a constitutionally protected liberty or
 4   property interest, and (2) a denial of adequate procedural protections.’” Id. Here,
 5   Defendant fails to explain how he was denied adequate procedural protections.
 6   Defendant’s proceedings were conducted in accordance with the Federal Rules of Criminal
 7   Procedure, and Defendant does not contend that any aspect of his criminal proceedings
 8   violated those procedural rules. As a result, Defendant’s procedural due process claim
 9   fails.
10            In sum, Defendant has failed to show that his conviction for violation of 8 U.S.C. §
11   1325(a)(2) violated the Equal Protection Clause or the Due Process Clause of the United
12   States Constitution. See Mazariegos-Ramirez, 2019 WL 338923, at *2 (holding that the
13   defendant’s prosecution for violation of 8 U.S.C. § 1325(a)(2) in the district court rather
14   than in CVB court “does not the violate the Equal Protection Clause or the Due Process
15   Clause of the United States Constitution”); Ramirez-Ortiz, 2019 WL 950332, at *1-2
16   (holding the same). As such, the Court affirms Defendant’s conviction.
17                                            Conclusion
18            For the reasons above, the Court denies Defendant’s appeal and affirms Defendant’s
19   conviction and judgment.
20            IT IS SO ORDERED.
21   DATED: April 22, 2019
22
                                                    MARILYN L. HUFF, District Judge
23                                                  UNITED STATES DISTRICT COURT
24
25
26
27
28

                                                    5
                                                                                       92-cr-00396-H
